DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 06/30/2021, are acknowledged..  Claims 2-26 are pending in this action.  Claim 1 has been cancelled.  Claims 2-26 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 17/083,497, filed October 29, 2020 and now issued as U.S. Patent No. 11,045481, which claims benefit of provisional U.S. Application No. 62/927,153, filed October 29, 2019.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (64 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names/product names has been noted in this application (e.g., Pages 1, 2, 6-8, 11, 17-19, 21, 28, 30, 33-34, 39-40, 44-46, 50-51, 55-57).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises multiple acronyms without proper definition, e.g., “ALT” (Pages 3, 26), “NMT” (Page 36).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

    PNG
    media_image1.png
    231
    467
    media_image1.png
    Greyscale
The instant specification teaches that “quetiapine” or “quetiapine fumarate” refers to the compound ...” (Page 9) that is unclear, because the different compounds (i.e., quetiapine and quetiapine fumarate) are identified by the same structure.  The structure of  quetiapine fumarate is shown on the right.  Clarification is required.  
The disclosure contains an embedded hyperlink and/or other form of browser-executable code (Page 11).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  MPEP 608.01.  Appropriate correction is required.
The specification comprises the typographic error “include, e.g., Poloxamer 188” (Page 7) that needs to be corrected to “include, e.g., poloxamer 188”.  
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Pages 25, 31).  Appropriate correction is required.
The specification comprises the statement “Cmax (microgram per ml) steady state of 80-120” (Pages 27, 32) that is unclear, because it is not clear what does the term “steady state of 80-120” imply.  Clarification is required.  

Information Disclosure Statement
The information disclosure statement, filed on 02/24/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 14, 17-19, 21-25 are objected to because of the following informalities:  
Claim 14 comprises the typographic error “25o C.” that needs to be corrected to “25o C”.  Similar is applied to claims 21, 22. 
Claims 17-19 and/or 23-25 comprise the typographic error “suspension; is free” that needs to be corrected to “suspension is free”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 9-10, 12-13, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “disorder comprises at least one of Schizophrenia, Bipolar I disorder manic episodes, and Bipolar disorder depressive episodes” that is not reasonably clear, because the alternative disorders are not clearly delineated.  This limitation was interpreted as best understood as “disorder is selected from the group consisting of Schizophrenia, Bipolar I disorder manic episodes, Bipolar disorder depressive episodes, and a combination thereof”.  Similar is applied to claim 22.  Clarification is required. 
Claims 7, 10 recite the numerical limitations for “maximum plasma concentration”, “a time to maximum plasma concentration“ (here as less than 1.5 hr after administration), “plasma half-life” without identification of specific method/instrument/conditions for measurements of said characteristics to be used.  Said parameters of pharmacokinetic profile depend on methods of measurements, e.g., a time step for generating pharmacokinetic profile.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the values recited by claims 7 and/or 10 are incomplete insofar as said claims do not specify the frame of reference used to measure them.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Clarification is required.  
Claim 12 recites the limitation “the particles are not more than 60 micron” that is not reasonably clear.  First, it is unclear what estimates should be used in the claimed method – particle radius, OR particle diameter.  This limitation was interpreted as best understood as “wherein at least 90 wt% of the particles have a diameter of no more than 60 micron”.  Second, it is noted that where a claimed value (i.e., particle size, diameter) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Similar is applied to claim 13, and to claims 14, 22 regarding the dynamic viscosity (i.e., millipoises) measurements.  Clarification is required. 
The claim 21 discloses the inherent property of the disclosed suspension (i.e., in vitro dissolution rate) as measured under specific conditions used by the applicant (i.e., temperature, paddle speed).  Given that said property depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05.  Given that there is no clear cut indication of the scope of the subject matter covered by the claim, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claim 9 regarding the comparison with “a solid oral dosage form”.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tierney et al., US 9,993,486 (cited in IDS; hereinafter referred to as Tierney).
Tierney teaches oral quetiapine fumarate suspension formulations in aqueous carrier that (i) can be used for treating such mental disorders as Schizophrenia, Bipolar mania and/or Bipolar depressions including Bipolar I disorder (Col. 4, Ln. 60 – Col. 5, Ln. 20);  (ii) remain physicochemically stable for at least 24 months, have an extended shelf life and enhanced bioavailability; and (iii) may include 2-40 mg/ml of quetiapine fumarate; and such pharmaceutically acceptable excipients as methylparaben, saccharin sodium, sodium benzoate, sorbitol, propylene glycol, glycerin, silicified microcrystalline cellulose, carboxymethylcellulose sodium, xanthan gum, poloxamer 188, polyethylene glycol 400, sucralose, cherry flavoring, FD&C Red No. 40, FD&C Yellow No. 6 that are present in concentrations providing daily intake avoiding excipient mediated toxicities based on recommendations of FDA and WHO, identifying thereby the concentrations of said excipients as result effective variables (Tile; Abstract; Col. 3, Lns. 34-50, Col. 12, Ln. 38 - Col. 15, Ln. 33 as applied to claims 2-6, 8, 22).
Tierney teaches that said oral suspensions comprise quetiapine fumarate particles with a particle size distribution having the D90 of 30-60 μm (Col. 8, Lns. 36-41 as applied to claim 12), and provides examples of oral suspensions with quetiapine fumarate particles having D90 of less than 300 μm; D50 of less than 100 μm, and D10 of less than 30 μm (Figs. 8 and 16 A-B; Col. 8, Lns. 36-43 as applied to claim 13).  
Tierney teaches that said oral suspensions have a pH of 5-6 (Col 4, Lns. 5-6 as applied to claims 15, 22); and also teaches that said oral suspensions (e.g., comprising 20 mg/ml of quetiapine fumarate) have a higher drug bioavailability than oral tablets (e.g., SEROQUEL™ comprising 100 mg of quetiapine fumarate) providing higher maximum quetiapine concentration in less than 1 hour after administration (Fig. 18; Col. 16, Ln.37 – Col. 17, Ln. 27 as applied to claims 7, 9, 20, 26).  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art, because every element of the invention has been taught by the teaching of the reference cited.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use excipients as instantly claimed at concentrations avoiding excipient mediated toxicities based on recommendations of FDA and WHO as taught Tierney preparing oral liquid suspensions comprising quetiapine fumarate for treating mental disorders.  One would do so with expectation of beneficial results, because that would allow providing oral liquid suspensions with desired drug release profile, high bioavailability, desired rheology to minimize the difficulty in swallowing, providing desired flavor, color, and/or other complementary properties.  Further, it is noted that the administration doses and/or schedule would be considered a result-effective variable as the doses and the frequency of administration could affect the length of time before the beneficial effects wear off.  There would have been a reasonable expectation of success in making these modifications, because the cited reference is reasonably drawn to the same field of endeavor, that is the use of oral liquid suspensions comprising quetiapine fumarate for the treatment of mental disorders. 
Regarding the claimed inherent properties of the disclosed suspensions (claims 10, 14, 17-19, 22-25), it is noted that the cited prior art teaches the suspensions comprising the same components.  Thus, it is expected that since the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims would also be provided.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  The fact that applicant has recognized another advantage (e.g., free from microbial growth during a storage of at least 24 months), which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,045,481. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  Method for treating a mental disorder such as Schizophrenia, Bipolar I disorder manic episodes, and Bipolar disorder depressive episodes in a human subject in need thereof by orally administering to the human subject an effective amount of an oral liquid suspension comprising: quetiapine fumarate; methylparaben; sodium benzoate; saccharin sodium dihydrate; sodium phosphate dibasic; sorbitol solution; propylene glycol; glycerin; silicified microcrystalline cellulose; carboxymethylcellulose sodium; xanthan gum; purified water; polyethylene glycol 400; sucralose in combination with cherry flavor and FD&C red #40 FD&C yellow #6.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615